10
il
12
13
14
ig
16
17
18
19
20
2]
29
23
24
25
26

27

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 1 of 32

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ROBERT RUSSELL, individually Case No.: 2:20-cv-00263
Plaintiff,
DEFENDANT, JOSEPH SAMEC’S MOTION
V. TO DISMISS FOR LACK OF SUBJECT
MATTER JURISDICTION 28 U.S.C. 1332
JOSEPH SAMEC, individually: SEAN (A)(1)

BISHOP, individually: AND DOES 1-10

Defendants

 

 

 

 

NOTICE OF MOTION AND MOTION TO DISMISS
Defendant, Joseph Samec (Mr. Samec) respectively moves to dismiss Robert
Russell’s complaint (Case No; 2;20-cv-00263) for DEFAMATION, OUTRAGE, TORTIOUS
INTERFERENCE, FALSE LIGHT, AND INJUNCTIVE RELIEF, on May 1, 2020 in the United!
States District Court, Western District of Washington at Seattle, because this court lacks subject

matter jurisdiction under 28 U.S.C. 1332(a) (1).

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 I

 
1]
12
13
14
15
16
17
18
19
20
21
aa
23
24
25
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 2 of 32

 

TABLE OF CONTENTS
PAGE
Notice of Motion and Motion to Dismiss ............2.....cececceceeeceeeesuseeseeeceseesecesceeeses 1
statement of Issues 10 be Decided cc ccicsusanawsersennwesatweasewen santences ceunreceweee ceaweaweseseese 2
I. SGEMSU OL FAS spercowruewerwnes reweteneet aie enneaseacdnrneneeeascansenmtnecmenmemnmsnnannmns 2
A. Matter in Controversy...... 2.20.2... ...cc2cecc ccc ecec cece encegeeeeeeeeeeceeeeeseseneeneenes 2
B. Diversity of Citizenship ............ 2.20.20. 20.2-22cececeeceeeeeeeeeeees bene eeeeeeeseeseeaees A
I. MEMORANDUM OF POINTS AND AUTHORITIES... ..2...22.20.2c.sc0cseueeeseesees 4
A. Legal Standard for Motion to Dismiss...................0.2020c40c0 cee cee cee cee eee eeeceeees 4
B. Timeliness ......... 0.2.02. 0e cece cece ee eee cece ee eee eeceeneenseaeeeeeeeenseneeseeeeeeesenaeaeeees 5
C. Plaintiff has Failed to Establish in the Threshold Amount
EL PORRI VOLE ccnwcscncesuscremmvsisecemsenwn wala senausiaw nn viees acne nureNaaeraENed 5
1. Marijuana Operation ............. swiilase se Re'slac SPEEA TCRS WRT Ta Nee hE RRTENashe RREERE RS 5
(a) Any losses related to the marijuana farm allegedly
suffered by Plaintiff are a result of his own wrongdoing ........................... 5
(b) Plaintiff lacks standing to bring suit for any losses allegedly
suffered by Green Actes PHAN sicccccccscesieceweasevansenssascusvensarsuescewensess 6
D; Wiiistal Rigs TivGOrs ees csserseg eee ccerss eens sausuenyseeucree me penente swede 6
(a) Plaintiff has failed to establish any monetary loss in his
alleged attempts to secure investors to purchase mineral rights................ 6
DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 II

 
Oo & +]

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

OF

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 3 of 32

TABLE OF CONTENTS
(Continued)
3. Florida Entertainment: CUD cascssavescuanvereessssansmpuensaeeseeeeeieeaaeee 7
(a) Plaintiff's allegation the co-defendant, Sean Bishop, sought
to dissuade prospective customer from patronizing Plaintiff's
strip club is unpersuasive.................00005 iMisietiwaanaierenNaiaNE RE ceRaNNNe 7

(b) Plaintiff lacks standing to file suit for any losses allegedly

suffered by the Florida entertainment club ................00cc0cccecceeecenseees 8

D. Plaintiff has failed to establish diversity...........000. 00. 0c.0ccccceceeceececeeecceeceeeees 8

1. Residency v. Citizenship................0.0.0.cccccecececeeseeeececececeeeeeusssess 8

TEE, BCU Ts creesecsasssomcsassaarseetcus a i cabanas st ead RNC SR SERRE ISN SIORNSSAEARTRIAE 9

A. Defendant has met his burden of proof to establish the amount in
controversy does not exceed $75,000... 22.2.2... .ccec ec cccececcececcececnceececceerens 9
1. Burden of Proof....... 2.2.0... cece cece cece eect ec ecceceecececeeeeenceceveececestens 9
(a) Plaintiff has failed to establish Defendant is responsible
for any losses Plaintiff allegedly suffered by the closure
of the marijuana farm............ 0.0.2.2 cc cc ececeeeececececcecececuceceeeececee 10
Gi) Plaintiff lacks standing to assert
any cause of action on behalf of
The tian aaa faniticcccsecssssasecsaencavessecesesvesseseens 11
(ii) This court does not have jurisdiction

to hear a case between the marijuana

farm and Defendant, Joseph Samec...........2......... 11
DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724
28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 III

 

 
Co fo ST HR A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 4 of 32

TABLE OF CONTENTS

(b) Plaintiff has failed to establish any actual dollar amount

suffered by the withdraw of the alleged mineral rights

TAO SRO TS as cccenewrecnnawsuncvasammamemunsueauppURUae Chal CASSEL TUN SORUT EEE 11
(c) Plaintiff's alleged losses pertaining to the Florida
entertainment club are purely speculative.............. 2.06... 0ccccec scenes 12
(d) Plaintiff lacks standing to assert any cause of action on behalf of the
Florida Entertainment Ghat sess cccccccessacrroceseccseses eereiueccessecsies: 13
DV. ONCLUSION cccccecasecesseqecew ys seeesnuuesieyecGWSEESSTWEEE Sa kch erp ceneeeseneevecosee 13
DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK. 838 NORTH CHARTER DR.

OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C, 1332

626-482-6173

CASE NO. 2:20-CV-00263 IV

 
Ze
23
24
25
26

Doe

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 5 of 32

TABLE OF AUTHORITIES

CASES PAGE

Cetacea Community v. Bush.
386 F3d 1169, 1 (9th Cir. 2004) . 2.2.2... e ccc ee cece cence cece eee c ee eee sees ceeeneeeeseesseueeees 4

Chandler v. State Farm Mut. Auto Ins. Co
598 F3d 1115, 1122 (om a DO) ncsas cae nceramenener nec ee ER 4

Augustine v. United States,
704 F.2d 1074, 1077 (9th Cir. 1983) .......... Ener: 5

 

Arbaugh v. Y&H Corp.
B26 BAGG: D253 (OGG) scswesessr enc swer ewe mamaunennenuars enneeNT eee eS SIR 5

Elvig v. Calvin Presbyterian Church,
375 F.3d 951, 955 n.2 (9th Cir. 2004) 202. c ee ceeese eens eeseeeseuecueeeus 5

Ding v. Commissioner of Internal Revenue
200 F.3d 587,589-90 (9th Cir.1999) occ ccc cece cece eect ee bene ee eee cece ceerssaceseeees 6

Katner v. Lambert
265 F 3d. 853, 857 (9 Cir., 2001) .....ccecccceccccceeeeseeeceeceeceevensececececeeesssreeeeeversusees 9

Newman-Green, Inc v, Alfonzo-Larrain,
AQO'U.S. $26,828 ((O89) secesecswascewescawes ssepese na weacen eae CiRwS Ske SORES SUNT Nase 9

Geographic Expeditions, Inc. v. Estate of Lhotka,
599 F3d. 1102 (9'th Cir. 2010) 20... c cece cence ence cece cece tees ees ee eens eee eeeececeeseesecceeeceneeees 9

 

Crum v. Circus Circus Enterprises
231 £.3d. 1129,1131 On Cat 2000) ccsnswonsenscormewanuscanemeeneaa nus aslwansniumunnamnnsriewaneiunae 9

St. Paul Mercury Indemnity Co. v. Red Cab Co.,

 

303. U.S. 283,292, (1938)...crrecovessoenesneccenecenssteatengoegessseecensenseaeneanse — 10
DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263  V

 
ae

o-lUlUlNUClLlUlUMOCOCOUMNSON tN

12
13
14
15
16
17
18
19
20

ee

22
23
24
23
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 6 of 32

TABLE OF AUTHORITIES
(Continued)
STATUTES PAGE
Federal Rules of Civil Procedure
§ L2(D)L) oo. eee eee eee eee ec nsec ee encenesececceseceetveveesesusessuatscueuseaeneueueeavetsssaeensnenesaes 1
United States Code, Title 28
BZ ALY | wacincnwcancesamacow eau vauniuaemouaannngnyyosawin arareueasuormessmuaaTaNe 2, 6, 8, 9, 11, 13

United States Constitution

Ee cece oimsensenreerna aoracannneurn ie sn ida eee RTO OR HEREC TNR RRNA EET 4
DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 VI

 
t

sa DO

10
11
12
13
14
15
16
17

19
20
21
22
23
24
25
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 7 of 32

NOTICE OF MOTION AND MOTION TO DISMISS

PLEASE TAKE NOTICE that on Friday, May 1, 2020, or as soon thereafter as the matter
may be heard before Honorable Judge, Ricardo S. Martinez, in the United States District Court
for the Western District of Washington, Defendant, Joseph Samec, will and hereby does move
the court to dismiss the action pursuant to Rule 12(b)(1) and (6) of the Federal Rules of Civil
Procedure.

This motion is made on the grounds that the court lacks jurisdiction over the subject
matter of this action against Defendant and that the complaint, including the claims for relief
asserted therein, fails because (1) this court lacks subject matter jurisdiction to oversee this case,
and (2) Plaintiff lacks standing. The motion will be based on this Notice of Motion and Motion,
the accompanying Memorandum of Points and Authorities, exhibits filed herewith, and any

testimonial or declarative evidence the court may require.

Dated: April 9, 2026

Respectfully Submitted

 

Hf
/II

Hf
HI
Mi
it

DEFENDANT, JOSEPH SAMEC’S _ JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.

OF SUBECT MATTER JURISDICTION COVINA, CA 91724
28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 I

 
10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26

D7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 8 of 32

STATEMENT OF ISSUES TO BE DECIDED
1. Has Plaintiff established diversity amongst the parties as required under 28 U.S.C.
§1332?
2. Has the required $75,000+ threshold amount in controversy been pleaded on the face
of the complaint?
3. Does Plaintiff have standing to bring suit for alleged losses attendant to Green Acres

Pharms and Grandview Live?

I. STATEMENT OF FACTS
1. Feb. 20, 2020 Plaintiff, Robert Russell, filed the instant complaint against Joseph Samec,
Sean Bishop and DOES 1-10 claiming this court has original jurisdiction pursuant to 28 U.S.C.
§ 1332(a)(1), which reads, in pertinent part:

“The district courts shall have original jurisdiction of all civil actions where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interests and costa, and is
between—

(1) Citizens of different states.

(2) #e%,

(3) *#**,

(4) ##* >
A.: Matter in Controversy

2. In attempting to meet the requirement for amount in controversy in excess of
$75,000, Plaintiff claims to have initially expended in excess of $1,5000,000 (one million, five

hundred thousand dollars in order to build out a marijuana cultivation facility (Complaint, page 2

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 2

 
—

oO oS IN DR A S&F |! PP

em et
>

14
15
16
17
18
19
20
21

23
24
25
26

oF

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 9 of 32

Line 16-18) and that he: believes his initial personal investment was well in excess of
$1,500,000.” (Page 3, Line 13). and that “the total spent to build the later out to the entire
10,000 square feet was $3,000,000. including $1,400,000 received from one or more investors in
order to expand the facility (Complaint, Page 3, Lines 8-19). Nowhere in the complaint is it
stated that the facility ever profited by even one penny.

3. Plaintiff admits, (Complaint, Page 6, Line 8-10), that he was forced to shut down
the cannabis business (Green Acre Pharms, LLC) as a result of an investigation by the
Washington State Liquor and Cannabis Board (LCB) when the investigation uncovered the fact
that Plaintiff comingled personal assets with those of the corporation. Yet, Plaintiff attempts to

hold Mr. Samec liable for Plaintiff's own wrongdoing to somehow justify the instant defamation

| suit against Mr. Samec. Attempting to bolster his claim, Plaintiff states: “Samec, as an example,

complained to the Washington State Liquor and Cannabis Board (“LCB”) that Russell stole his

money in a Ponzi scheme.”’ (Complaint, Page 6, Lines 5, 6). In making this claim, Plaintiff

| skims over the fact that the LCB investigation led to the discovery of Plaintiff's own unlawful

actions that constituted the basis for the closure of the marijuana enterprise.
4, Plaintiff further claims that Defendants, Samec and Bishop, “interfered with Russell’s
attempt to secure investors to develop mineral rights in a Washington property. This allegation is

made “on information and belief” and further claims that, as a result, he (Russell) “lost the

 

'On January 21, 2020, in Case No: 8:20-cv-00124,
the U.S. Securities and Exchange Commission filed

a formal complaint against Robert Russell, and Guy
Griffithe, et al and charging each of them with, among
other things, running a PONZI scheme and defrauding
investors out of approximately $4.85 million.

(See “EXHIBIT 1,” January 21, 2020 SEC Press Release

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 3

 
Ya oN

a HN Ww

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

ee

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 10 of 32

multi-million dollars investment” (Complaint, Page 6, Lines 15-20).

5. Plaintiff goes on to allege that Bishop—with no mention of Samec—"sought to convince
prospective customers to avoid Russell’s Florida entertainment club by falsely claiming Russell
had stolen money from a disabled individual and would steal his money, too.” (Complaint, page
6, Lines 21-23). No allegation was made that defendant Samec was involved in any way with
this activity.

B: Diversity of Citizenship
In order establish diversity of citizenship requirement, Plaintiff lists, on Page 1, Line 23-

26, the cities and states of residence for each party allegedly involved, as:

“1. Robert Russell is and individual who resides in King County, Washington.

2. Joseph Samec is an individual who resides in Covina, California

3. Sean Bishop is an individual who, on information and belief, resides in Port

Orange, Florida.
4. John Does are individuals and/or entities that have made or aided in making

defamatory statements about Russell.”

II. MEMORANDUM OF POINTS AND AUTHORITIES
A. Legal Standard for Motion to Dismiss
Under Rule 12(b)(1) of the Federal Rules of Civil Procedure the district court must
dismiss a complaint that lacks subject matter jurisdiction. This occurs when the Plaintiff cannot
establish standing under the Article III “Case or Controversy” requirement of the U.S.
Constitution Cetacea Community v. Bush. 386 F3d 1169, 1 (9"" Cir. 2004). Once a party has
moved to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1) the burden of proof

falls on the opposing party_to establish the court’s jurisdiction Chandler v. State Farm Mut. Auto

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 638 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 4

 
& Ww WV

oc co J HD tr

10
i]
12
13
14
15
16
17
18
19
20
21
20
23
24
25
26

OF

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 11 of 32

Ins. Co 598 F3d 1115, 1122 (9" Cir. 2010).
B.: Timeliness

It is well settled that the issue of subject matter jurisdiction may be raised at any time
during the litigation,: “"The defense of lack of subject matter jurisdiction cannot be waived, and
the court is under a continuing duty to dismiss an action whenever it appears that the court lacks
jurisdiction.” Augustine v. United States, 704 F.2d 1074, 1077 (gt Cir. 1983). See also, Arbaugh
v. Y&H Corp., 126 S. Ct. 1235 (2006). “The objection that a federal court lacks subject-matter
jurisdiction. . . may be raised at any stage in the litigation, even after trial and the entry of
judgment, Rule 12(h)(3).”(emphasis added); Elvig v. Calvin Presbyterian Church, 375 F.3d 951,
955 n.2 (9"" Cir. 2004) (citing Augustine, 704 F.2d at 107, n.3): “The matter of subject matter
jurisdiction . . . may be raised by the parties at any time.”
C.: Plaintiff has Failed to Establish in the Threshold Amount in Controversy

As noted supra, in order to bring a diversity action to this court, the amount in
controversy must exceed $75,000. It is submitted Plaintiff has failed to meet this requirement.

(1). Marijuana Operation.

(a) Any losses related to the marijuana farm allegedly suffered by Plaintiff are a
result of his own wrongdoing

The only actual dollar amounts Plaintiff cites in his complaint ($3,000,000 +) refer to
money invested by Plaintiff and one or more investors to build out the marijuana growing facility,
(Complaint, P.2, L17,18; P.3, Lines 1 thru 19). These numbers are irrelevant to any the damage
amount Plaintiff did, or did not, suffer as a result of Defendants’ alleged wrongdoing.

Plaintiff glosses over the fact the closure of Plaintiff's marijuana operation was a direct
result of his own wrongdoing, to wit: that the closure of his marijuana enterprise came as a

direct result of his own comingling of his personal funds with those of his LLC, not as a result of

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 5

 
22
23
24
25
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 12 of 32

any alleged defamation (Complaint, P. 6, Lines. 8, thru 10). For Plaintiff to now claim in a
formal complaint that Defendant, Joseph Samec, is somehow civilly liable for supplying
information to a government agency that ultimately lead to the discovery of Plaintiff's unlawful
activities strains the bounds of credulity.

(b) Plaintiff lacks standing to bring suit for any losses allegedly suffered by
Green Acres Pharms.

At all times relevant to this complaint, Plaintiff's business (Green Acres Pharms) was,
prior to its termination an LLC (U.B. #604-093-783) with a Principle Office Address of 30251
Golden Lantern, Ste. E405, Laguna Niguel, CA 92677. (“EXHIBIT 2,” California Secretary of
State Business Search Results).

As a corporation, Green Acres Pharms is legally a separate entity. Ding v. Commissioner
of Internal Revenue 200 F.3d 587,589-90 (9" Circuit 1999). As a separate entity Green Acres

Pharms may have standing to sue, but certainly not Robert Russell. As a Corporation domiciled

'|in California, Green Acres Pharms, Inc. is a citizen of California 28 U.S.C. 1332 (c) (1). Because

Green Acres Pharms is citizen of California, there can be no diversity of citizenship under 28
U.S.C. 1332 (a) (1) if Defendant, Joseph, is a citizen of the same state. Therefore, any suit
brought on behalf of Green Acres Pharms against Defendant, Joseph Samec, must be brought in

California state court.

(2). Mineral Rights Investors

(a) Plaintiff has failed to establish any monetary loss in his alleged
attempts to secure investors to purchase mineral rights.
Plaintiff claims on P.6, Lines 15-20 of his complaint that Defendant(s) somehow were
responsible for an alleged loss of a “multi-million dollars investment.” However, Plaintiffs own

words, referencing his attempts to secure investors expose the fact that his claim of having lost

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO, 2:20-CV-00263 6

 
& Ww Ww

a DN

15
16
17
18
19
20
21
22
23
24
25
26

7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 13 of 32

multi-millions of dollars is merely speculative. Nowhere in his claim does he reference any
success in garnering any actual substantive agreement, contract, or other obligation with anyone
willing to invest in any development of mineral rights on some unidentified property. It is there
for submitted Plaintiffs estimate of “multi-million” dollars in investment money is nothing more
than speculation mixed with wishful thinking, dependent on the “New York investors” final
determination whether to invest in the development of minerals on Plaintiff's property.

Plaintiffs own claim that he “lost the multi-million-dollar investment” is self-defeating.
At no point does Plaintiff claim the investment amounts were meant for him personally. Nor
does he claim any sale of said rights fell through as a result of Defendant[s] alleged “intentional
interference.” Plaintiff does admit, however, that he was attempting (trying) to secure investors,
not purchasers. Yet, Plaintiff, in his attempts to meet the $75,000+ threshold claims he
somehow lost “multi-millions” of dollars. This begs the question: did Plaintiff intend to treat the
investment money—if he were to receive any at all--as his own, much as the United States
Securities and Exchange Commission claims, he has a history of doing? (See EXHIBIT 1:
Securities and Exchange Commission v. Guy Scott Griffithe, Robert William Russell, et al. Case
No. 8:20-cv-00124 (C.D. Cal. Filed January 21, 2020).

By Plaintiff own words, was merely attempting to secure investors in a transaction that,

nowhere in the complaint is it stated was guaranteed to pay off at all. It is submitted that there

‘exists no other way to view Plaintiff's claim of a multi-millions dollar loss than as pure

speculation at best, much akin to claiming a multi-million dollars loss because he did not buy a
lottery ticket.
(3). Florida Entertainment Club
(a) Plaintiff's allegation the co-defendant, Sean Bishop, sought to

dissuade prospective customer from patronizing Plaintiffs strip club is unpersuasive.

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 7

 
& Ww Ww

oOo S&S ~~ DB

10
rf
12
13
14
15
16
lag
18
1g
20
21
22.
23
24
25

26

ee

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 14 of 32

Plaintiff claims on Page 6, Lines 21- 23 of the complaint that co-defendant, Sean Bishop,

“sought to convince prospective customers to avoid Russell’s Florida entertainment club” by

|| allegedly making certain false claims pertaining to Plaintiff's honesty. Nowhere in the

allegation does Plaintiff claim Sean Bishop was successful, only that he “sought to
convince****_” Nowhere in the complaint is it determined that any of the customers Sean
Bishop allegedly spoke with were anything more that “prospective customers.” Nowhere in the
complaint does Plaintiff even claim he lost any money at all as a result of Sean Bishop’s alleged
actions.
(b) Plaintiff lacks standing to file suit for any losses allegedly suffered by

the Florida entertainment club

Additionally, Plaintiff's “entertainment club” (“Grandview Live”) is an alter-ego for a
corporation (DBPR-2D2G Corp. and is doing business as “Grandview Live.” (See EXHIBIT 3”:
License details of Grandview Live) Therefore, as discussed supra, Plaintiff has no standing to
bring a damage claim based on alleged actions by Defendants that may or may not have directly
affected DBPR-2D2G Corp. Finally, because DBPR-2D2G Corp. dba Grandview Live is a
business located in Florida, and because Plaintiff claims Defendant, Sean Bishop has at least
minimum contacts (“resides”) in the state of Florida, any suit brought by DBPR-2D2G Corp.,
particularly on behalf of Grandview Live, is properly a state court issue and should be brought in
Florida state court.
D. Plaintiff has Failed to Establish Diversity

As stated, supra, Diversity can only be established when the $75,000+ threshold dollar
amount is met, and the suit is between parties who are citizens of different states. 28 U.S.C. §
1332 (a)(1), Defendant, Joseph Samec, submits Plaintiff has failed to meet this requirement.

(1). Residency vs. Citizenship

Fatal to Plaintiffs claim of diversity is that, with the exception of “John Does 1-10”

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 8

 
oO OF SS BO WA

10
11
12

14
15
16
17
18
19
20
21
22
23
24
29
26

7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 15 of 32

wherein no residence or citizenship is identified, he cites the city and state of each party’s

residence. Domicile, not residency, is the determining factor necessary for diversity

| jurisdiction. “[T]Jhe diversity jurisdiction statute 28 U.S.C. §1332 speaks of citizenship, not of

residency To be a citizen of a state a natural citizen must first be a citizen of the United States.”

Katner v. Lambert 265 F 3d. 853, 857 (9" Cir., 2001). Citing Newman-Green, Inc v. Alfonzo-

Larrain, 490 U.S. 826, 828 (1989). The natural person’s state citizenship is then determined by

 

her state of domicile, not her state of residence.” id. In Katner the 9" circuit appellate court held
that the failure to specify state citizenship” was “fatal to the assertion of Diversity

Jurisdiction.” id at 858. It is doubtful the same court that decided Katner would hold differently
in the present case where Plaintiff has listed only residences and, in so doing, has failed to

establish citizenship.

I. ARGUMENT

A. Defendant has met his burden of proof to establish the amount in controversy does
not exceed $75,000.

(1). Burden of Proof:

As noted in Geographic Expeditions, Inc. v. Estate of Lhotka, 599 F3d. 1102 (oe Cir.
2010): “Where the plaintiff originally files in federal court the amount in controversy is
determined from the face of the pleadings’” id. at 1106. (Citing Crum v. Circus Circus
Enterprises 231 f.3d. 1129,1131 (9"" Cir. 2000)). “The amount in controversy alleged by the

proponent of federal jurisdiction-typically the plaintiff in the substantive dispute—controls so

‘long as the claim is made in good faith. id. “To justify dismissal, it must appear to a legal

certainty that a claim is really for less than the jurisdictional amount. (internal quotation omitted).
This is called the ‘legal certainty standard’, which means a federal court has subject matter

jurisdiction unless ’upon the face of the complaint, it is obvious that the suit cannot involve the

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C, 1332 626-482-6173

CASE NO. 2:20-CV-00263 9

 
oO fe SD

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 16 of 32

necessary amount.’ Exhibitions at 1106 citing St. Paul Mercury Indemnity Co. v. Red Cab Co.,
303 U.S. 283, 292, (1938).

In the present case, it is submitted the “legal certainty” standard is satisfied because
Plaintiff has failed to establish any amount in controversy:

(a) Plaintiff has failed to establish Defendant is responsible for any losses
Plaintiff allegedly suffered by the closure of the marijuana farm:

Plaintiff's apparent claim that he should recover an untold amount from the loss of his
marijuana business is without merit. Although he alleges, he and Guy Griffithe invested in
excess of three million dollars ($3,000,000) to develop the operation, he fails to establish any
dollar amounts lost from its closure as a result of Defendant’s alleged wrongdoing, nor does he
cite any wrongdoing at all by Defendant regarding the LCB investigation. This oversight pales in
comparison, however, in his attempt to claim Defendant is somehow civilly liable for any lost
income due to its closure. It would be ludicrous to believe that a whistleblower who reports
wrongdoing to a government agency, thereby igniting an investigation wherein a different type
of wrongdoing is discovered, could be found civilly liable for defamation. It matters not the basis|
of the complaint to the LCB, or whether Plaintiff's wrongdoing was reported by Defendant,
Samec, or one of the several Doe defendants captioned in this suit. The closure of the marijuana
operation was a direct result of Plaintiff's unwillingness to abide by the simplest of regulations
regarding the management of a corporation, or LLC. Defendant may or may not have been the
whistle blower, that is immaterial. What is material is that the closure of the marijuana farm is a
self-created hardship. Plaintiff, himself brought about the downfall of his business.

Because, Green Acres Pharms was an LLC, any loses it may have suffered are Green

Acres Pharms losses, not Plaintiff's personal losses. Therefore, Plaintiff does not have standing

to bring this suit.

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 10

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 17 of 32

Because, Green Acres Pharms principle office address is in California, the same state in
which defendant, Joseph Samec has at least minimum contacts. Any diversity claim regarding

Green Acres Pharms under 28 U.S.C. §1332 (a) (1) is defeated. Therefore, Plaintiff cannot claim

any losses allegedly suffered by Green Acres Pharms.

(i)Plaintiff lacks standing to assert any cause of action on behalf of the
marijuana farm.

Because the marijuana farm is an LLC. Therefore, it is a legal separate entity. Therefore,
Plaintiff lacks standing to bring suit on its behalf.

(ii) This court does not have jurisdiction to hear a case between the
marijuana farm and Defendant, Joseph Samec,

Even if, arguendo, Plaintiff could bring suit on behalf of the marijuana farm. There is no
diversity of parties because the marijuana farm is an LLC with a principle place of business in
California, and Defendant, Joseph Samec has at least minimum contacts with California, therefor
there is no diversity of parties.

(b) Plaintiff has failed to establish any dollar amount suffered by the
withdraw of the alleged mineral rights investors

Plaintiff is unable to prove any monetary loss resulting from the alleged phone calls he
claims were placed to prospective investors by Defendants Samec and Bishop. Nowhere on the
face of the complaint does the Plaintiff cite any evidence at all, let alone any credible evidence,
that the alleged mineral deposits were already paying off, or would pay off in the future, or that
he had, himself invested anything. Nowhere on the face of the complaint does Plaintiff allege
any contract was executed by any of the alleged “investors.” Nor did Plaintiff state any dollar
amount he allegedly lost as a result of the potential investors losing interest, if, in fact, there was

any interest to begin with. Instead, Plaintiff laments the alleged “fact” that “Russell lost the

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 11

 
w Ww

NSN WT

10
a
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 18 of 32

multi-million dollars investment.” This contention falls apart on at least two levels: Ist.: By
Russell’s own words, he was at the time of the alleged interference by Defendant’s Samec and
Bishop, attempting to secure investors. Nowhere in the complaint does Russell state that he had
actually secured any investors. Therefore, any claimed losses are merely speculative.: 2nd.: The
alleged investment money was not his to lose. From his own words, the investment money was
to go “toward mineral rights in a Washington property,” not to him personally. By his own words
the money was to be used as an investment toward the development of mineral rights, not to go
into his bank account. It is submitted this is the same mindset that has led to the U.S. Security
and Exchange Commission to charge him with defrauding investors in the marijuana farm
scheme. Finally, nowhere in the complaint does Russell state the property was his, or that he had
secured a contract for its purchase this should not be assumed. Nor did he claim to have invested
any of his own money toward the purchase, lease, or development of the alleged mineral-rich
property.

Plaintiff's claims of loss are, at best, merely speculative. Nowhere on the face of the

complaint can it be determined that Plaintiff lost any money.

(c) Plaintiff's alleged losses pertaining to the Florida entertainment club
are purely speculative

As noted, supra, (P. 8, Lines 1-8) Plaintiff claims Defendant, Bishop “sought to
convince prospective customers to avoid Russell’s entertainment club. Nowhere in the complaint
is it stated that Bishop succeeded in turning any customers away, or that any of the “potential
customers” were at any time interested in patronizing his strip club. Nowhere in the complaint
does Russell cite—or even estimate--a specific dollar amount lost by Bishop’s alleged attempt to
undermine the business dealings of the “entertainment club.” Therefore, it is submitted, any loss

claimed by Plaintiff constitutes nothing more than unfounded supposition.

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 12

 
ta

te

co Oo fF STF DH

12
13
14
15
16
17
18
19
20
21

23
24
25

26

7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 19 of 32

(d) Plaintiff lacks standing to assert any cause of action on behalf of the

Florida Entertainment club

Finally, as noted, supra (P. 8, Lines 11-13) Russell’s “entertainment club,” Grandview
live, is an alter ego for DBPR-2D2G Corporation, doing business as “Grandview Live.” With an
address in Daytona Beach Florida. Because DBPR-2D2G is a Corporation, and therefore a
separate entity, and because “Grandview Live” is situated in Florida, wherein Plaintiff contends
Defendant, Sean Bishop, has at least minimum contacts, Plaintiff, Robert Russell, has no
standing to bring an action claiming any losses suffered by Grandview Live in this court.

IV. CONCLUSION
Plaintiff, Robert Russell has failed to meet any of the requirements to establish diversity for

subject matter jurisdiction by this court under § 28 U.S.C. 1332. He is unable to document any
amount controversy—let alone in excess of $75,000+--resulting from Defendants’ alleged
wrongdoing. Nor has he met the foundational requirement that he establish diversity of
citizenship of the parties.

It is therefore respectfully submitted the complaint that is now before the court as Case

|No.: 2:20-cv-00263 is fatally and irreparably flawed on its face and should properly be dismissed

without leave to amend.

ye
By: i Lette

fe “th Pro Se
$38 North Charter Drive,
Covina, CA 91724
(626) 482-6173

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263 13

 
&- Ww WwW

Oo oO ~

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

a7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 20 of 32

EXHIBITS
DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724
28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263

 
Oo CS SS DB th

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 21 of 32

EXHIBIT 1

Referenced
Page 12, Line 8, 9

Footnote, Page 3

US. Securities and Exchange Commission online press release:

Case No: 8:20-cv-00124 (C.D. filed January 21, 2020)

Securities and Exchange Commission v. Guy Scott Griffithe, Robert William
Russell, Renewable Technologies Solution, Inc., Green Acres Pharms, LLC,

SMRB, LLC Defendants, and Sonja Marie Russell, Relief Defendant.

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263

 
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 22 of 32

U.S. SECURITIES AND
EXCHANGE COMMISSION

 

i Go
Search SEC Documents!

 

    

SEC Files Charges Against Scheme to Sell Fictitious
interests in Marijuana Company

Litigation Release No. 24722 / January 21, 2020

Securities and Exchange Commission v. Guy Scott Griffithe,
Robert William Russell, Renewable Technologies Solution,

inc., Green Acres Pharms, LLC, and SMRB, LLC, Defendants,
and Sonja Marie Russell, Relief Defendant, No. 8:20-cv-00124

(C.D. Cal. filed January 21, 2020)

The Securities and Exchange Commission today charged
Guy S. Griffithe and Robert W. Russell, and three
companies they controlled, for an alleged scheme that

defrauded investors who thought they were purchasing
interests in a Washington-licensed recreational cannabis
company out of approximately $4.85 million.

The SEC's complaint alleges that between August 2015
and December 2017, Griffithe, of California, used
Renewable Technologies Solution, Inc., an entity he
controlled, to sell investors purported ownership interests
in SMRB LLC, a Washington company owned by Russell
that held a license to grow marijuana under the state's
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 23 of 32

recreational cannabis laws. According to the complaint,
Griffithe and Russell led investors to believe their
investments in Renewable would be used to operate
SMRB, but in reality the securities did not convey any
legitimate stake in SMRB. Instead, Griffithe allegedly
spent approximately $1.8 million of investor funds on
personal and unrelated business expenses, including
payments toward several luxury cars for himself and a
yacht for Russell. Griffithe also allegedly deposited
approximately $1.7 million into Russell's personal bank
accounts. To create the illusion that the marijuana
business was profitable and paying dividends as
promised, Griffithe allegedly paid out purported profit
distributions to some investors, which were partially
funded in a Ponzi-like fashion using funds from other
investors.

The SEC's complaint, filed in federal court in California,
charges Griffithe, Russell, Renewable, SMRB, and Green
Acres Pharms LLC with violating the antifraud provisions
of the federal securities laws. In addition, the complaint
charges Griffithe, Renewable, and Green Acres Pharms
with violating the registration provisions of the federal
securities laws. The complaint, which also names
Russell's wife, Sonja Russell, as a relief defendant, seeks
permanent injunctions, return of allegedly ill-gotten gains
with prejudgment interest, and civil penalties.

The SEC's investigation was conducted by Adam Eisner,
HelenAnne Listerman, and Shipra Wells. The investigation
was supervised by Joshua Felker. Duane Thompson will
conduct the litigation for the SEC under the supervision

of Fred Block.
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 24 of 32

The SEC acknowledges the assistance of the Washington
State Office of the Attorney General and Washington
State Liquor and Cannabis Board.

« SEC Complaint

ENFORCEMENT

Accounting and Auditing Enforcement Reieases
Administrative Proceedings

ALJ Initial Decisions

ALJ Orders

Amicus / Friend of the Court Briefs
Delinquent Filings

Fair Funds

Information for Harmed Investors
Litigation Releases

Opinions and Adjudicatory Orders

Receiverships

Stop Orders
Trading Suspensions

Modified: January 21, 2020
o ~~

so

10
Ll
12
13
14
15
16
17
18

19 |

20
21
22
23
24
25

26

V7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 25 of 32

EXHIBIT 2

Referenced

Page 6, Line 9

California Secretary of State Online Business Search Results.

Re: Green Acres Pharms, LLC

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263

 
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 26 of 32

 

 

DBA Name:

REGISTERED AGENT

Registered Agent Name Street Address Mailing Address

BUSINESS FILINGS 711 CAPITOL WAY S, SUITE 204, 711 CAPITOL WAY S, SUITE 204,
INCORPORATED OLYMPIA, WA, 98501, UNITED STATES OLYMPIA, WA, 98501, UNITED STATES
PRINCIPAL OFFICE

Phone:
Email:

GUY @BRIDGEGATEPICTURES.COM

Street. Address:

30251 GOLDEN LANTERN STE E405, LAGUNA NIGUEL, CA, 92677-5993, UNITED STATES
Mailing Address:

 

GOVERNORS

Title Governor Type Entity Name First Name Last Name
GOVERNOR INDIVIDUAL GUY GRIFFITHE
GOVERNOR INDIVIDUAL ROBERT RUSSELL

DATE OF FORMATION IN HOME JURISDICTION

Date of formation in its Home Jurisdiction:
02/01/2017

PERIOD OF DURATION IN HOME JURISDICTION

Duration:
PERPETUAL.

EFFECTIVE DATE

Effective Date:
08/07/2018

 

 

 

NATURE OF BUSINESS

Nature of Business:
ADMINISTRATION & BUSINESS SUPPORT SERVICES

TRANSFER OF REGISTRATION

For Transfer of Registration refer RCW _ 23.95.545

ANNUAL FEE CALCULATIONS

 

 

 

 

 

Filing Name Annual year Fee
FOREIGN REGISTRATION STATEMENT $180.00
This document is a public record. For more information visit www.sos.wa.gov/corps Work Order #: 2018061200271421 -1

Received Date: 06/12/2018
Amount Received: $260.00
Case 2:20-cv-00263-RSM-JRC Document 14

DSNS

Py
Office of the Secretary of State
Corporations & Charities Division

  

FOREIGN REGISTRATION STATEMENT

BUSINESS INFORMATION

Filed 04/09/20 Page 27 of 32

Filed
Secretary of State
State of Washington
Date Filed: 08/07/2018
_ Effective Date: 08/07/2018 |
UBI #: 604 093 783

 

Business Name:
GREEN ACRES PHARMS LLC

UBI Number:
604 093 783

Business Type:
FOREIGN LIMITED LIABILITY COMPANY

Business Status:
ACTIVE

Principal Office Street Address:

30251 GOLDEN LANTERN STE £405, LAGUNA NIGUEL, CA, 92677-5993

Principal Office Mailing Address:

Expiration Date:
08/31/2019

Jurisdiction:
UNITED STATES, NEVADA

Formation/Registration Date:
08/07/2018

Period of Duration:
PERPETUAL

Inactive Date:

Nature of Business:
ADMINISTRATION & BUSINESS SUPPORT SERVICES

ENTITY NAME

Entity Name:
GREEN ACRES PHARMS LLC

JURISDICTION

Country:
UNITED STATES

State:
NEVADA

DOING BUSINESS AS (DBA) NAME RCV 23.95.525

This document is a public record. For more information visit www.sos.wa.gov/corps

Work Order #: 2018061200271421 -1
Received Date: 06/12/2018

Amount Received: $260.00
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 28 of 32

REINSTATEMENTS, FOREIGN REGISTRATIONS ANNUAL REPORT FEE 02/28/2018 $60.00

PROCESSING $20.00
Total: $260.00

RETURN ADDRESS FOR THIS FILING

Attention:
GUY GRIFFITHE

Email:
GUY@BRIDGEGATEPICTURES.COM

Address:
CERTIFICATE OF EXISTENCE

Document Type Source Created By Created Date
CERTIFICATE OF EXISTENCE ONLINE GREEN ACRES PHARMS LLC 06/12/2018

STAFF CONSOLE - CERTIFICATE OF EXISTENCE IS INCLUDED

Certificate of Existence is included? - Yes.

UPLOAD ADDITIONAL DOCUMENTS

Name Document Type

 

Cert of Good Standing-pdf

EMAIL OPT-IN

Ly hereby opt into receiving all notifications from the Secretary of State for this entity via email only. I acknowledge that I will no
longer receive paper notifications.

AUTHORIZED PERSON - STAFF CONSOLE

[MF Document is signed.

Person Type:
ENTITY

First Name:
GUY

Last Name:
GRIFFITHE

Entity Name:
GREEN ACRES PHARMS LLC

Title:
MANAGING MANAGER

Work Order #: 2018061200271421 - 1
Received Date: 06/12/2018
Amount Received: $260.00

This document is a public record. For more information visit www.sos.wa.gov/corps
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 29 of 32

Alex Padilla

Business Search - Entity Detail

The California Business Search is updated daily and reflects work processed through Monday, April 6, 2020. Please refer to
document Processing Times for ihe received dates of filings currently being processed. The data provided is not a complete or
certified record of an entity. Not all images are available online.

201704510123 GREEN ACRES PHARMS LLC

Registration Date: 02/02/2017

Jurisdiction: NEVADA

Entity Type: FOREIGN

Status: SOS FORFEITED

Agent for Service of Process: (AGENT RESIGNED 10/08/2079)

Entity Address: 200 S MAIN STREET #305
CORONA CA 92882

Entity Mailing Address: 200 S MAIN STREET #305
CORONA CA 92882

LLC Management

Document Type If File Date ? PDF
AMENDMENT 10/08/2019
SI-COMPLETE 02/22/2017
REGISTRATION 02/02/2017

* Indicates the information is not contained in the California Secretary of State's database.

Note: If the agent for service of process is a corporation, the address of the agent may be requesied by ordering a status report.

For information on checking or reserving a name, refer to Name Availability.

lf the image is not available online, for information on ordering a copy refer to Information Requesis.

For information on ordering certificates, status reporis, certified copies of documents and copies of documents not
currently available in the Business Search or to request a more exlensive search for records, refer to Information
Requests.

For help with searching an entity name, refer to Search Tips.

For descriptions of the various fields and status types, refer to Frequently Asked Questions.

Modify Search New Search Back to Search Results
-

+a HD tr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

7

 

 

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 30 of 32

EXHIBIT 3

Referenced

Page 8, Line 11, 12

Online Licensee Details. / License Information.

Re: Grandview Live

DEFENDANT, JOSEPH SAMEC’S JOSEPH SAMEC, PRO PER
MOTION TO DISMISS FOR LACK 838 NORTH CHARTER DR.
OF SUBECT MATTER JURISDICTION COVINA, CA 91724

28 U.S.C. 1332 626-482-6173

CASE NO. 2:20-CV-00263

 
Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20

Licensee Details

Licensee Information
Name:

Main Address:

County:

License Mailing:
County:

LicenseLocation:

County:

License Information
License Type:
Rank:
License Number:
Status:
Licensure Date:
Expires:

Special Qualifications
Enveice Sent
Cash on Delivery

Dual Beverage and
Tobacco License

Quota License
Liens

Stand-Alone Bar without
Food

2D2G CORP (Primary Name}
GRANDVIEW LIVE (DBA Name)

640 N. GRANDVIEW AVENUE
DAYTONA BEACH Florida 32118

VOLUSIA

640 N GRANDVIEW AVE
DAYTONA BEACH SHORES FL 32118

VOLUSTA

640 N. GRANDVIEW AVENUE
DAYTONA BEACH FL 31118

VOLUSIA

Retail Beverage
4CoPp
BEV7406230
Current,Active
01/68/2009
03/31/2621

Qualification Effective
12/16/2068
04/01/2020

11/05/2008
11/05/2008

12/30/2015

Page 31 of 32

8:25:47 PM 4/7/2020

Alternate Names

View Related License Information
View License Complaint

2601 Blair Stone Road, Tallahassee FL32399 :: Emai!: Customer Contact Center :: Customer Contact Center: 850.487.1395

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 |

25

Case 2:20-cv-00263-RSM-JRC Document 14 Filed 04/09/20 Page 32 of 32

WAWD - Certificate of Service (Revised 12/27/12)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Robert Russell an individual

 

 

 

 

 

Plaintiff(s),
y 2:20-cv-00263
, Case No.
Joseph Samec,.an individual
Sean Bishop, an individual, and
Sete CERTIFICATE OF SERVICE
Defendant(s).
| hereby certify that on April 9, 2020 | electronically filed the foregoing

 

with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following:

focceabuchtercom mbrandt@buchalter.com, tsempel@buchalter.com,

 

ocket@buchalter.com, kfitzgerald@buchalter.com

and | hereby certify that | have mailed by United States Postal Service the document to the
following non CM/ECF participants:

han Thoreson, Buchalter
1

 

420 Fifth Ave. , Suite 3100 Seattle, WA 98101

Dated April 9, 2020 CN rept [OVE

ign or usea “‘Sipand your name

 

Joseph Samec in Pro Per
838 N. Charter Dr.

Covina Ca 91724
626-482-6173
josephsamec5@gmail.com

 

Name, Address and Phone Number of Counsel or Pro Se

CERTIFICATE OF SERVICE Page of

 
